Citation Nr: 1222292	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-32 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar radiculopathy, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2008, the Board remanded the issue of entitlement to service connection for lumbar radiculopathy, along with two claims to reopen previously denied claims, for further evidentiary development.  The claims were returned to the Board and in April 2009, the Board reopened and remanded the previously denied claims (both were subsequently granted) and denied the claim for service connection for lumbar radiculopathy.  In January 2010, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion for partial remand, remanding the issue on the title page to the Board.

In January 2011, the Board remanded the claim for development of additional evidence.  The case has been returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is still required prior to adjudicating the Veteran's claim for service connection for lumbar radiculopathy, to include on a secondary basis.
	
The Veteran asserts that he has lumbar radiculopathy caused by his service-connected right hip strain.  He has also submitted evidence that suggests that his lumbar radiculopathy started in service.  Specifically, an August 2005 private treatment note indicates that the Veteran's low back pain with radiculopathy likely started in 1972 in boot camp.  While the private opinion suggested a connection between current symptoms of lumbar radiculopathy and service, it was not based on consideration of all pertinent, available evidence. Therefore, the Board remanded the case in January 2011 for the Veteran to undergo a VA neurological examination and to obtain the necessary opinions. 

The Board's January 2011 remand instructed the RO/AMC to schedule the Veteran for a VA neurological examination to determine the nature of his lumbar radiculopathy, and to obtain the following opinions after review of the claims file and examination of the Veteran: (a) whether the Veteran has lumbar radiculopathy that arose during service or is otherwise related to service; or (b) whether the lumbar radiculopathy is proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected right hip strain.  The examiner was asked to address the significance, if any, of the Veteran's work-related back injuries after service and to address the August 2005 private treatment note.  It was also requested that a rationale be provided for all opinions expressed. 

Pursuant to the Board's January 2011 remand, the Veteran underwent a VA neurological examination in February 2011.

The examiner concluded that the Veteran's lumbar radiculopathy was not secondary to a right hip strain as a hip strain does not cause radiculopathy.  However, the examiner failed to discuss whether the Veteran's lumbar radiculopathy is aggravated by his service-connected right hip strain.  Also, the examiner failed to address whether the lumbar radiculopathy is directly related to service (to include a discussion of the post-service evidence of back injuries and the August 2005 private treatment note).  Accordingly, the Board finds that the opinion provided by the VA examiner in the February 2011 examination report does not fully comply with the directives in the January 2011 remand.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this issue must be remanded for compliance with the January 2011 Board remand.

In addition, in March 2012, after the appeal was certified to the Board, the Veteran's representative submitted additional evidence to the Board, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c) (2011).  The RO/AMC will have an opportunity to review that evidence on remand.
 
All relevant ongoing VA medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all relevant treatment records for the Veteran from the Bay Pines VA Healthcare System dating from February 2011.  If the records are not available, the claims file should be annotated as such and the Veteran notified of such. 

2.  Return the claims file to the examiner who conducted the February 2011 VA examination, if available, for an addendum opinion.  Following review of the claims file, the examiner should provide an opinion as to the whether it is at least as likely as not (50 percent probability or greater) that the Veteran has lumbar radiculopathy that 
(a) arose during service or is otherwise related to service, or (b) is proximately due to or aggravated (permanently worsened beyond natural progress) by the service-connected right hip strain.  If the examiner concludes that the lumbar radiculopathy is aggravated by the service-connected hip condition, the examiner should quantify the degree of aggravation, if possible.  A complete rationale for all opinions expressed should be provided.

The examiner is asked to address the significance, if any, of the Veteran's work-related back injuries after service, and to address the August 2005 private treatment note indicating that the Veteran's low back pain with radiculopathy likely started in 1972 during boot camp.  A rationale for all opinions expressed should be provided.

If this examiner is not available, arrange for the opinion to be provided by another examiner of similar qualifications. If a new examination is deemed necessary by the examiner, one should be scheduled.

3.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to and in complete compliance with the directives of this remand, and if it is not, the RO/AMC should implement corrective procedures. 

4.  Following the completion of the above, the RO/AMC should review the evidence, to include the evidence received since the last supplemental statement of the case, and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


